DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/21/2022.
Claims 1, 11, and 20 are amended.
Claims 7 and 17 are cancelled. 
Claims 1-6, 8-16, and 18-20 are pending.
Claims 1-6, 8-16, and 18-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
103
Benkreira teaches registering a first party using a virtual account service, wherein the virtual account service includes a virtual account service bank account (Abstract; ¶ 35, 40-44, 48, 70, 79-82, 89); 
Benkreira –group bill payments server 106 is hosted on a cloud compute service… group bill payment server 106 creates a group bill payment account associated with a plurality of group members. In some embodiments, creating a group bill payment account comprises receiving information via network 112 from one of the group member devices 102 a-n. The information may comprise at least one of a credential or a member payment method…. a user or a provider may be required to complete an authentication processes that comprises providing a credential before accessing group bill payment server 106. The credential may comprise at least one of a username, a password, a pin, an answer to a security question, a selection of a picture, a card swipe, a proximity card scan, a token, a one-time password, speech, a signature, a keyboarding rhythm, a fingerprint, a biometric identifier, or another credential… Group bill payment server 106 may be capable of transmitting a payment. In some embodiments, group bill payment server 106 may comprise an e-commerce payment system. Transmitting the payment may comprise completing an electronic transaction. ..  Group bill payment server 106 may be capable of linking the group bill payment account to an external bank account. In some embodiments, the external bank account may carry a group bill payment account balance to be used for future payments. (¶ 35, 40, 44, 48, 79)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Regarding claim 20, the claim recites “A computer program product for an online group payment, comprising: one or more computer readable tangible storage media”. Giving the claim its broadest reasonable interpretation, a storage medium is a signal. A signal is a carrier wave or other propagation media, according to MPEP 2106 II IV, however, there are four categories of invention: process, machine, article of manufacture or composition of matter, therefore, as a "signal" is not a category of invention nor a subset of one of the categories, it does not represent patent eligible subject matter. See In re Nuijten, 84 U.S.P.Q.2d 1495 (Fed. Cir. 2007), Gottschalk v. Benson, 409 U.S. at 72, 175 USPQ at 676-77.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda Kumar et al. (9,773,237) (“Kumar”), and further in view of Benkreira et al. (2020/0013037) (“Benkreira”).
Regarding claims 1, 11 and 20, Kumar discloses initiating, using the virtual account service and input data received from the registered first party, a joint deal with a merchant, wherein the initiated joint deal includes at least one first threshold (column 7, line 46-61, column 11, line 5-60, column 12, line 1-42, column 13, line 18-49, column 14, line 20-39, column 15, line 1-10)
Claim Interpretation – Disclosure (¶ 23)The term “ joint deal ” as used herein may refer to a deal that may be executed on behalf of a group of at least two parties , e.g. , the first and the second party . The deal may be a purchase of any good , service , e.g. , a leisure event , a beach volley net or even a company share at the stock market . The term “ purchase ” as used herein may include a reservation of the joint deal. For the purpose of claim interpretation, the “joint deal” is a purchase transaction. 
Kumar- i) a primary user initiates a transaction and adds a set of payers… the primary payer has already specified each person's contribution amount in step (i))… The primary participant (the payer who initiates the payment transaction) can also establish policies that will govern a transaction. For instance, the primary participant could establish the following set of policies: (i) other participants can demand change of payment mode; (ii) Participant A can ask Participant B to pay a certain amount (that is, dynamic changing of payment amount); (iii) allow other participants to add parties; and (iv) allow other participants to vote out parties. Numerous other alternatives are possible here as well… Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also maintains the long-life-cycle parent payment transaction, taking appropriate actions according to the status of its child transactions. (column 11, line 13-28, 61-67, column12, line 1-3, column 13, line 18-33)

subscribing, using the virtual account service, the first party to the joint deal in response to receiving a first subscription message from the first party associated with the joint deal, wherein the first subscription message includes a first payment authorization to transfer a first approved fund from a first party bank account to the virtual account service account (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64, column 13, line 13-61); 
Claim Interpretation – Disclosure(¶ 23) - The term “ subscribing a party ” as used herein may refer to one or more actions comprising at least a storing of information which provides that the party , e.g. , the second party , has given a valid payment authorization. For the purpose of claim interpretation, “subscribing” is storing of information about valid payment.  
Kumar - Processing proceeds to step S260, where user interface mod 360 displays a commitment screen to Mike (on his device 104) and Nancy's agent (on her device 106). …Processing proceeds to step S280, where execution mod 380 conducts execution processing. More specifically, mod 380 performs the following sub-steps: (i) requests execution of payments that are immediately payable under the terms of the payment transaction and are also susceptible to being paid over a computer network; (ii) receives resolution of the execution requests it has made; and (iii) notifies Mike and Nancy's agent of how their immediately payable and immediately executable payment(s) have indeed been resolved (that is, paid, or refused). (column 7, line 63-67, column 9, line 9-18)

publishing the initiated joint deal including the at least one first threshold for executing the initiated join deal within the virtual account service (Figure 4, 5; column 11, line 5-60, column 12, line 16-63, column 14, line 30-35); 
Kumar- (ii) a co-browsing /co-editing session is opened that tracks the login status, payment status, and other state indicators of each of the users…There are two options for logging in to the session: (i) the vendor/payee or the primary payer provides details of each payer and corresponding payment mode, allowing each user so authorized to log in;  (column 11, line 13-16, column12, line 25-28)

subscribing, using the virtual account service, a second party to the joint deal in response to receiving a second subscription message from the second party associated with the joint deal, wherein the second subscription message includes a second payment authorization to transfer a second approved fund from a second party bank account to the virtual account service account (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64);  
Claim Interpretation – Disclosure(¶ 23) - The term “ subscribing a party ” as used herein may refer to one or more actions comprising at least a storing of information which provides that the party , e.g. , the second party , has given a valid payment authorization. For the purpose of claim interpretation, “subscribing” is storing of information about valid payment.  
Kumar - Processing proceeds to step S260, where user interface mod 360 displays a commitment screen to Mike (on his device 104) and Nancy's agent (on her device 106). … Processing proceeds to step S270, where user interface mod 360 of server sub-system 102 (see FIG. 1) receives approval information, indicating Nancy's approval… Processing proceeds to step S275, where commitment mod 375 “commits” (see definition in Background section, above) all payments by sending notification to both Mike and Nancy's agent that Mike and Nancy are committed to make the payments. … Processing proceeds to step S280, where execution mod 380 conducts execution processing. More specifically, mod 380 performs the following sub-steps: (i) requests execution of payments that are immediately payable under the terms of the payment transaction and are also susceptible to being paid over a computer network; (ii) receives resolution of the execution requests it has made; and (iii) notifies Mike and Nancy's agent of how their immediately payable and immediately executable payment(s) have indeed been resolved (that is, paid, or refused). In some embodiments, sub-steps (i), (ii) and (iii) will take place “substantially instantaneously,” meaning within a few seconds, or even a fraction of a second. After sub-step (i) is performed, execution of the payments-under-execution will be in pending status. After sub-step (ii), actual execution has taken place (for example, funds have been successfully transferred)… During step S280, mod 355 maintains the three-way split session involving Mike, Nancy's agent, Nancy's credit card issuer's computer, and Acme's subsystem. This three-way split session allows mod 380 to easily and reliably: (i) effect execution with Nancy's credit card issuer's computer; (ii) notify Mike and/or Nancy's agent of any executed payment(s); and/or (iii) keep all participating parties in sync. In this example, the executed payments are: (i) the payment made by Nancy's credit card (see FIG. 4); and (ii) the payment in Acme credits made by Mike to Acme. (column 7, line 32-67, column 8, line 4-67, column 9, line 9-64); 

establishing a data connection between the first party bank account and the virtual account service account and the second party bank account and the virtual account service account(Figure 6, 8, 9; column 7, line 32-69, column 8, line 1-54, column 11, line 13-16, column 9, line 50-65, column 12, line 35-62, column 13, line 13-61, column 14, line 19-64, column 15, line 18-51, column 17, line 41-49); 
Kumar-  mod 355 acts as the transaction manager for the three concurrent sessions. Alternatively, there could be a single session to which Acme's sub-system, Mike, Nancy's agent, and Nancy's credit card issuer's computer are all parties…. 355 sets up three (3) communication sessions which will all substantially overlap in time as the parties commit to and execute at least some of their various split payments… (iii) a third session between Nancy's credit card issuer's computer 112 (including any intermediate gateway computers (not separately shown in FIG. 1)) and Acme server sub-system 102…. Each payer is using one of modes 615, which in this embodiment include Internet, phone banking, and mobile money. The transaction manager (not shown) creates a long-life parent payment transaction and also spawns child transactions for each participant payment. The transaction manager is equipped to connect to different payment gateways, Financial institutions: include, but are not limited to, banks, credit unions, credit card issuers,…  Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also maintains the long-life-cycle parent payment transaction, (column 7, line 32-69, column 13, line 13-61)

    PNG
    media_image1.png
    518
    605
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    506
    617
    media_image2.png
    Greyscale
Reply to Advisory Action dated May 7, 2021 

invoking, using the established data connection, a simultaneous transfer of the first approved fund from the first party bank account and the second approved fund from the second party bank account to the virtual account service account prior to execution of the initiated joint deal (Figure 6, 8, 9; column 7, line 32-69, column 8, line 1-54, column 13, line 1-66, column 14, line 1-50, column 15, line 35-63); 
Kumar- Some embodiments of the present disclosure may have one, or more, of the following features, characteristics, and/or abilities: (i) a transaction is unblocked for every individual payment synchronously and the transaction completes when all payments have been made; (ii) no session or sessions have larger time intervals for expiring than others; … Participating users 720 provide required payment details and have committed payments that will process upon the parent payment being committed. Transaction manger 705 sets up connections with different payment gateways 715 as necessary depending on the mode of payment of each of users 720, and keeps track of the status of each payment …Bob, however, who is paying through a mobile device , does not have the option of locking in an amount, so he makes his payment outright…  Along with managing the life cycle of the child payment transactions (including fund locking, payment, payment status, and rollback of payment for participating individuals), the transaction manager also maintains the long-life-cycle parent payment transaction,…  Alternatively, Mike and Nancy may be given a short period to revoke (for example, five minutes) even after both of them have indicated their approval. Even if such a short revocation window is provided, the payment should still be considered as being executed “substantially simultaneously” to the last necessary approval…  (column 8, line 19-24, column 13, line 8-61, column 14, line 1-10, column 15, line 35-63)

in response to meeting the at least one first threshold, automatically executing the initiated joint deal, wherein the executed joint deal includes, executing a merchant payment associated with the joint deal; and (Figure 8; column 11, line 5-60, column 13, line 1-61, column 14, line 44-50); and 
Kumar- (iv) once each user has locked in his or her contribution, a final commit is done, either automatically by one or more triggers or manually by one of the payers, thereby committing the main payment transaction and successfully completing the split payment…(ii) triggers can be set so that when the transaction amount is collectively reached by contributing parties, the main transaction is automatically committed; (iii) a long parent transaction is established that waits to commit or roll back individual payments of transaction participants…Notice that in this example session, the parent transaction was automatically committed once the transaction amount was reached.  (column 11, line 13-38, column 13, line 14-17)

in response to a cancelation of the initiated joint deal, automatically rescinding the payment authorization from the first party and the second party (column 8, line 13-24, column 12, line 4-12, column 13, line 1-61, column 14, line 48-58).  
Kumar- Some embodiments of the present disclosure facilitate refunds by the vendor (that is, the payment recipient) in cases of incomplete transactions, such as where one of the co-payers failed to pay his or her portion of the transaction prior to session timeout, or where the transaction was withdrawn by one or more of the co-payers. In such cases, these embodiments auto-detect and refund the money of the payers who have already completed their portion of the failed transaction.  (column 12, line 4-12)

Kumar does not disclose registering a first party using a virtual account service.
Benkreira teaches registering a first party using a virtual account service, wherein the virtual account service includes a virtual account service bank account (Abstract; ¶ 35, 40-44, 48, 70, 79-82, 89); 
Benkreira –group bill payments server 106 is hosted on a cloud compute service… group bill payment server 106 creates a group bill payment account associated with a plurality of group members. In some embodiments, creating a group bill payment account comprises receiving information via network 112 from one of the group member devices 102 a-n. The information may comprise at least one of a credential or a member payment method…. a user or a provider may be required to complete an authentication processes that comprises providing a credential before accessing group bill payment server 106. The credential may comprise at least one of a username, a password, a pin, an answer to a security question, a selection of a picture, a card swipe, a proximity card scan, a token, a one-time password, speech, a signature, a keyboarding rhythm, a fingerprint, a biometric identifier, or another credential… Group bill payment server 106 may be capable of transmitting a payment. In some embodiments, group bill payment server 106 may comprise an e-commerce payment system. Transmitting the payment may comprise completing an electronic transaction. ..  Group bill payment server 106 may be capable of linking the group bill payment account to an external bank account. In some embodiments, the external bank account may carry a group bill payment account balance to be used for future payments. (¶ 35, 40, 44, 48, 79)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar (column 2, line 54-57), which teaches “receiving from each payer of the plurality of payers, through the communication session(s), a commitment to enter into a first financial transaction” and Benkreira (¶ 4), an improved and unconventional system and method for splitting group bills” in order to reduce transaction risk and increase convenience in group payments  (Benkreira; ¶ 1-4).
Regarding claims 2, and 12, Kumar discloses automatically executing the merchant payment associated with the joint deal in response to meeting the at least one first threshold (column 11, line 5-60, column 13, line 1-61, column 14, line 44-50).  
Regarding claims 3, and 13, Kumar discloses P201702965US01Page 32 of 37executing the merchant payment associated with the joint deal in response to meeting the at least one first threshold and receiving, using an interface of the virtual account service, an execution release command (column 11, line 53-62, column 15, line 58-61, column 16, line 36-40).  
Regarding claims 4, and 14, Kumar discloses wherein the at least one first threshold includes a minimum number of parties subscribed to the initiated joint deal (column 11, line 5-60, column 14, line 1-17, 44-50).  
Regarding claims 5, and 15, Kumar discloses wherein the at least one first threshold includes a maximum individual party price for the initiated joint deal (column 11, line 5-60, column 14, line 1-17, column 15, line 1-6).  
Regarding claims 6, and 16, Kumar discloses wherein the initiated joint deal further comprises a second threshold, wherein the at least one first threshold includes a minimum number of parties subscribed to the initiated joint deal and the second threshold includes a maximum individual party price for the initiated joint deal, wherein the initiated joint deal is executed if the at least one first threshold and the second threshold are reached (column 11, line 5-60, column 14, line 1-17, 43-46, column 16, line 36-40, 43-47).  
Regarding claims 8, and 18, Benkreira teaches receiving, using the virtual account service, a further condition from the subscribed second party (¶ 34-36, 75-80); and executing the initiated joint deal in response to meeting the at least one first threshold and fulfilling the received further condition from the subscribed second party (¶ 37-39, 116; claim 16).  
Regarding claim 10, Benkreira teaches P201702965US01Page 33 of 37storing, using the virtual account service, at least one data corresponding to the initiated joint deal in a first storage device of the first party and a second storage device of the second party (¶ 20-30, 39, 66).
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ananda Kumar et al. (9,773,237) (“Kumar”), in view of Benkreira et al. (2020/0013037) (“Benkreira”) and further in view of Trotter (2018/0336554) (“Trotter”).
Regarding claims 9, and 19, Kumar teaches storing, using the virtual account service, at least one data corresponding to the initiated joint deal in a database (column 6, line 4-30). Neither Kumar nor Benkreira teach an encrypted database.  Trotter teaches an encrypted database (¶ 37, 44, 186, 194). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kumar (column 2, line 54-57), which teaches “receiving from each payer of the plurality of payers, through the communication session(s), a commitment to enter into a first financial transaction”, Benkreira (¶ 4), an improved and unconventional system and method for splitting group bills” and Trotter (¶ 194), which teaches “this is used to identify if a record has been tampered. Card/Token Application Encrypted Boolean to identify if the Transaction Database transaction is encrypted” in order to provide protection of personal information  (Trotter; ¶ 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (JP 2003132222) teaches the group paying into a virtual bank account.

Stroeh et al., (US 20170004468) teaches multiple payers of a bill.

Isaacson (2012/0150728) teaches registering parties for a group payment split.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685